Citation Nr: 1712414	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and alcoholism.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for diabetes mellitus

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for sterilization.

6.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  During the hearing, the Veteran and his attorney indicated that they would be submitting approximately 600 pages of VA treatment records directly to the Board via facsimile, and to the Evidence Intake Center.  To date, no additional records have been received.  At the hearing, the Veteran and his attorney also withdrew a pending FOIA request so that the Board could proceed with adjudication of the appeal.

Furthermore, upon consideration of the various diagnoses of record and the information the Veteran has submitted in support of his claim, the Board is consolidating his various psychiatric claims into to one of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, asthma, diabetes mellitus, hypertension, and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sterilization has not been shown to have its onset in or to otherwise be related to the Veteran's active service.


CONCLUSION OF LAW

Service connection for sterilization is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Initially, the duty to notify was satisfied by way of a January 2013 pre-adjudication notice letter sent to the Veteran.

Additionally, the record shows that the duty to assist has been satisfied.  The record reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records and service personnel records are on file, as are various lay statements in support of his claims.  Additionally, post-service treatment records have been obtained, and the Veteran has not identified any other sources of outstanding and available records related to his sterilization claim.  

While the Veteran indicated during his January 2017 hearing that he had recent VA treatment records to submit, he did not indicate that those records in any way related to his sterilization claim or supported any association between sterility and service.  Indeed, the Veteran's attorney's own testimony suggests that those records relate to the current severity of disabilities on appeal, as opposed to a nexus between any disability and service, and while he identified and "extracted' specific pages relevant to the Veteran's various disabilities on appeal, he did not identify any pages related to sterility.  Given that there is no indication that the current ongoing VA treatment notes are relevant to an association between any sterility and service, the Board finds that remand to obtain any such records is not necessarily.  Similarly, while the Veteran has testified as to receipt of Social Security Administration (SSA) benefits, he has not indicated receipt of any SSA disability benefits related to any sterility, nor has he indicated that any SSA records exist that would support an association between sterility and service.  Thus, the Board similarly finds that remand is not necessary to obtain any SSA records.

The Board is cognizant that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for sterilization.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed in greater detail, there is no competent and credible evidence that the Veteran's sterilization may be associated with his period of active service -including his claimed exposure to Agent Orange.  Thus, under McLendon, VA is not required to provide the Veteran with an examination to address his claimed sterilization.  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical next examination).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Following a review of the record, the Board finds that service connection for sterilization is not warranted.  Initially, there is no medical evidence of record that the Veteran is sterile or has been found to be sterile.  In this regard, service treatment records and post-service treatment records dating from as early as 2003 are negative for clinical findings or assessments of sterility.  In fact, the current medical record is entirely negative for even mention or report of sterility by the Veteran.

Even so, to the extent that the Veteran is competent to report that he has been medically found to be sterile, the record is still negative for competent and credible evidence that any sterility diagnosed post service is related to his active duty service.  As noted, service treatment records provide no evidence of any sterilization problems during service.  While the Veteran has argued that his sterilization is related to his active service, he is not competent to opine as to the etiology of a complex medical disability like sterilization.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is cognizant that the Veteran has testified that a family doctor found him to be sterile around 1974 or 1975 after he and his then-wife were trying unsuccessfully to have a child, and told the Veteran that it was his belief that it was the Veteran's Agent Orange exposure that caused the sterility.  While the Veteran is certainly competent to report what he was told by a physician, for a number of reasons, the Board does not find that report to be credible.  

Foremost, it is unclear why a family doctor would have assumed the Veteran to have been exposed to herbicides in service, when on his initial formal application for VA benefits in September 2009, the Veteran affirmatively denied exposure to herbicides.  He was specifically asked if he served at all in Vietnam, and if he was exposed to Agent Orange or other herbicides, to both of which he responded "No."  Thus, at least as recently as September 2009, the Veteran himself did not believe that he was exposed to herbicides, so it is unclear why a family physician years ago would have been concerned about the Veteran as related to potential herbicide exposure. 

The Board also finds that the timing of the supposed opinion calls into question the credibility of the report.  The Board notes that the Veteran did not testify as to the exact date of the opinion from the family doctor.  However, his testimony suggests that the opinion was offered coincident with the finding of sterility around 1974 or 1975.  That conclusion is generally consistent with the only location of treatment for sterilization and dates of marriage provided on a September 2012 claim for benefits that included sterilization.  In this regard, the Veteran testified that the family doctor had "been reading studies on Agent Orange" because he was concerned about the Veteran after the Veteran had a physical and "had been trying to have a baby for three years with my wife.."  The Veteran testified that he was "sterile and [the doctor] believes in his opinion that it was due to my exposure to Agent Orange."  

Notably, on his September 2012 claim for benefits, the Veteran's only reported treatment for sterility occurred in Allen Park, Michigan.  He further reported that his marriage to his first wife in 1972 took place in Allen Park, Michigan.  Therefore it is reasonable to conclude that his treatment and finding of sterility in Allen Park, Michigan, occurred during his first marriage.  Moreover, his testimony suggests that the opinion was offered in conjunction with that early treatment.  Specifically, he testified that the opinion was offered when he was found to be sterile after he and his wife had been trying to have a baby for three years.  As he and his wife were married in 1972, a finding that the opinion was offered in 1975 is consistent with his testimony that it was given after three years of trying to have a baby.  Thus, the Board finds it reasonable to conclude based on facts given by the Veteran, that the opinion from the family doctor regarding an association between the Veteran's sterility and Agent Orange occurred approximately in 1975.

This is important because the Veteran testified that the opinion was offered after the family doctor "had been reading studies on Agent Orange."  Notwithstanding the fact that the Veteran himself affirmatively denied any such exposure in September 2009, the Board notes that the effects of Agent Orange and herbicides were not widely known at that time, nor is there any evidence to suggest that studies on Agent Orange were widely available in 1975.  According to VA's own website, the Agent Orange Registry program was not administered by VA until 1978, the Center for Disease Control published relevant studies from 1984 on, and the Federal Government did not direct the Institute of Medicine (National Academies of Sciences) to begin issuing reports on any association until the 1990s, with the first report being issued in 1994.  Even further, a search of publications of the United States National Library of Medicine, National Institutes of Health, dating from February 28, 1961 (when the Vietnam War began) until January 1, 1976, after the Veteran was seen for sterilization and received his opinion, returns only three articles, which appear to relate to disposition of herbicides by the Air Force. 

Moreover, there are no medical records to support the Veteran's assertion that a doctor found him to be sterile as a result of claimed herbicide exposure in service, and the Board finds the Veteran's credibility to be questionable.  As stated, while the Veteran now claims that he was in Vietnam - testifying in January 2017 that he served in Vietnam for 89 or 90 days on temporary duty (TDY) - his service personnel records specifically account for TDY service and do not support that contention.  In fact, they show no TDY service.  Such contemporaneous documentation is more probative than the Veteran's current statements, as well as the lay statement from a fellow veteran attesting to knowledge of the Veteran having TDY service in Vietnam.  What is more, as noted, the Veteran expressly denied service in Vietnam or herbicide exposure in September 2009 in his first formal application for VA benefits.  The Board can see no reason as to why the Veteran would state that he was not in Vietnam and was not exposed to herbicides in September 2009, as there is no benefit to be gained by claiming such if it were not true.  On the other hand, the Veteran has everything to gain by now claiming Vietnam service and herbicide exposure, as those assertions are the basis for many of his current claims on appeal.  

The Board also points out that the Veteran has consistently indicated that his motivation for benefits is financial, namely to support his family while he was incarcerated.  He made such reports in statements dated in September 2012 ("I need support for my family"); December 2012 ("So our need for the VA disability funds is very great"); March 2013 ("This is an ongoing ordeal that has put a major financial strain on my family to say the least."); January 2014 ("I need to get this exam to help my wife and special needs daughter get over a financial hump"); February 2014 ("the benefit is very important to my helping [his wife and daughter] survive while I'm in prison and thereafter").  While the Board can sympathize with the Veteran's desire to support his family, such motivation for secondary gain, when considered with his other contradictory statements of record, weighs against his overall credibility.

Moreover, even if, arguendo, the Board were to find that the Veteran was exposed to herbicides based on his service, sterilization is not one of the conditions presumptively associated with exposure to Agent Orange.  The Board recognizes that service connection can also be established with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, for the reasons discussed above, the only evidence suggestive of direct causation is deemed not credible.  

In sum, there is no competent and credible evidence linking the Veteran's sterilization with his active service or claimed exposure to Agent Orange.  While the Veteran himself has argued that his sterilization is related to his claimed exposure to Agent Orange, he is not competent to offer such a complex etiological opinion.  See Jandreau, 492 F.3d at 1376-77.  

Again, to the extent that the Veteran has not been afforded an examination, the testimony regarding the family doctor's opinion is not deemed credible, and the Veteran's generalized, conclusory statement that his sterilization is related to service, to include any herbicide exposure therein, does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion was not triggered.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for sterilization.   There is no competent and credible evidence linking the Veteran's sterilization with any incidence of service, including claimed exposure to Agent Orange.  Indeed, there is not even clinical evidence of sterility.  In any event, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sterilization is denied.  See 38 U.S.C.A §5107 .




ORDER

Service connection for sterilization is denied.


REMAND

The remaining claims on appeal require remand for further development of the record.

The law provides a presumption of service connection for certain diseases, including diabetes mellitus, type II, that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in Vietnam or in or near the Korean DMZ between April 1, 1968 and August 31, 1971, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The Veteran and his representative contend that further efforts are necessary to obtain outstanding service personnel records that support that the Veteran had TDY service in Vietnam, despite the Veteran denying any such service in September 2009.  They further contend that additional efforts should be made to verify that the Veteran served in Korea in the demilitarized zone.  Such should be accomplished on remand.

Next, there appear to be outstanding relevant treatment records.  During the recent Board hearing, the Veteran and his attorney testified that they had nearly 600 pages of VA treatment records, and that they would be submitted those records to the Board and to the Evidence Intake Center.  To date, those records still do not appear in the Veteran's virtual claims file.  They should be obtained on remand.  Additionally, the Veteran has testified as to recent private and VA psychiatric treatment, to include inpatient treatment, and the record shows reports of private psychiatric treatment post service but prior to imprisonment.  Those records should also be obtained.  Finally, there appear to be a significant number of outstanding prison medical treatment records, particularly records related to treatment for asthma, hypertension, and diabetes mellitus, but also mental health.  With any assistance needed from the Veteran, all outstanding prison medical records should be requested.

Additionally, the Veteran has testified as to receipt of Social Security benefits, and a VA Award printout notes that the Veteran was deemed by the SSA to be disabled effective October 1, 2015.  As the Veteran has alleged that it is his psychiatric disorder that renders him disabled, on remand, the SSA records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran should also be afforded a VA examination in connection with his psychiatric claim.  While an opinion was obtained in July 2014, that opinion was based on a review of medical records and did not include an examination of the Veteran.  Therefore, the Veteran should be provided an examination.  For purposes of the opinion, the Veteran's claimed in-service stressor of seeing a B-52 plane explode is considered corroborated.  However, unless additional supporting personnel records are obtained pursuant to this remand, his newly claimed stressors reported to have occurred in Vietnam are not considered credible.

Turning to the Veteran's nonservice-connected pension claim, the Board notes that the Veteran filed his claim for nonservice-connected pension benefits in September 2012.  Therefore, the Board must calculate his income for the initial 12-month annualization period beginning September 2012.  See 38 C.F.R. § 3.271(a).  Parenthetically, the Board notes that even if the Veteran is ultimately awarded pension benefits effective the date of his claim, he is ineligible to receive any such payment for the period during which he was incarcerated for a felony.  38 C.F.R. § 3.666.

In any event, while the Veteran has provided some financial information in the time since filing his claim, he has been released from prison, awarded SSA disability benefits, and divorced his then-wife.  Given these facts and absent updated financial information - including information regarding the Veteran's income, net worth, and recurring medical expenses - VA does not have adequate evidence on which to base a decision.  The Board encourages the Veteran to submit accurate information, as his past financial reports have varied and have not been supported by documentation.  In this regard, he reported to VA in June 2012 that his then-wife had $200,000.00 in a retirement account, but did not report any sources of income, including from wages or rental property.  Then, in December 2012, in a statement to a congressman, he stated that his then-wife had declared bankruptcy.  However, in October 2015, he reported that his then-wife had a rental property, which had not been previously declared, nor did the Veteran explain how she acquired such property in light of her apparent bankruptcy.  He further reported some income for his spouse from part time wages for the period from October 2014 to October 2015, but nowhere does he report unemployment benefits she was apparently receiving up until March 2014.  

On remand, the Veteran should be afforded an opportunity to submit records regarding his financial status, including his income and medical expenses, from September 2012 and beyond.  Thereafter, to the extent possible, the AOJ should recalculate the Veteran's countable income for each year, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so and note if each verified expense is a one-time expense or recurring expense.  See 38 C.F.R. §§ 3.660, 3.661 (2016).

Finally, given that the Veteran's claims for asthma, hypertension, diabetes mellitus are dependent on the psychiatric claim being remanded herein, they are also remanded as inextricably intertwined with the psychiatric claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from official sources the Veteran's complete service personnel and treatment records, to include any records showing TDY duty to Vietnam or South Korea along the demilitarized zone.  If no additional records can be obtained for his period of active duty from November 1966 to August 1970, the AOJ must make a formal finding of unavailability and inform the Veteran and his representative.

2.  Send a request to JSRRC in an attempt to verify the Veteran's claimed exposure to herbicides, including in Vietnam, Okinawa, Japan, and Korea.  JSRRC should be provided with any necessary documentation.  Any response should be documented in the claims file.

3.  Obtain from SSA records pertinent to any claim made by the Veteran for disability including the medical records relied upon concerning that claim.

4.  After obtaining any necessary authorization, associate with the claims file all records of treatment from any private provider who has treated the Veteran since service for any disability on appeal, to include from the Veteran's places of incarceration during the period from around 2002 until his release in 2015 (including FCI Fort Dix, NJ and FCI/FPC Edgefield, SC); from Dr. Ira Steinman prior to 2002; from providers who treated the Veteran for mental health in Rhode Island prior to 2000; Better Way of Miami since 2015; and any other provider identified by the Veteran.

Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

5.  Obtain all outstanding VA treatment records dating since service.

6.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders, to include acquired psychiatric disorders and any personality disorders.  In doing so, please specifically discuss the acquired psychiatric diagnoses of record during the claim period, including but not limited to Generalized Anxiety Disorder and Dysthymic disorder, chronic personality disorder (unspecified), and discuss whether the Veteran has any acquired psychiatric disorder.  If the criteria for a diagnosis of PTSD are met, please also specify the stressors supporting that diagnosis.

In determining whether the Veteran meets the criteria for a specific acquired psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the July 2009 claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressor, or is otherwise related to service?  Please explain why or why not.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

7.  Request from the Veteran that he provide updated information regarding his net worth, income, and medical expenses, from September 2012 and beyond.

8.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


